Exhibit 99.1 News Release Energy Partners, Ltd. 201 St. Charles Avenue, Suite 3400 New Orleans, Louisiana70170 (504) 569-1875 EPL Names Steve Longon Chief Operating Officer New Orleans, Louisiana, July 15, 2008…Energy Partners, Ltd. (“EPL”) (NYSE:EPL) announced today that Steve Longon has been named Executive Vice President and Chief Operating Officer. Mr. Longon will oversee all aspects of EPL’s operations, including exploration, drilling and production, and will report directly to Richard A. Bachmann, EPL’s Chairman and CEO. Mr.
